Smith, Justice, delivered the opinion of the Court: We see no sufficient reason for reversing the judgment. The testimony, whatever conflict may be supposed to have existed in it, appears to have been weighed and decided by the Court below. The supposed interest iji the witness, Huntington, does not appear to have been established ; and if it had, we very-much doubt whether it is not an objection brought forward at too late a stage of the proceedings. The objection, after trial, is, we are inclined to believe, too late. After a trial on the merits, the reasons for disturbing a judgment rendered on a finding after all the testimony has been heard by the Court, to which the decision of the facts, as well as the law, is submitted, should be very strong and urgent. Ample justice seems to have been done in this case. The judgment is affirmed, with costs. Judgment affirmed.